DETAILED ACTION
This office action is in response to the application filed on 11/25/2019. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2019 has been considered by the examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 11 recite  exit the first mode of operation when a difference between a reference voltage and the indication of the output voltage is not greater than an error window; generate, exit the second mode of operation when a difference between the reference voltage and the indication of the output voltage is not greater than a predefined threshold voltage”.  The specification paragraph 11 “] In an example, the predefined threshold voltage is an error window range of a compensator component 
Claims 2-10 and 12-20 are also rejected to under 35 U.S.C. 112(b), for being dependent on a rejected claim under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 11 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuchimoto et al. US 2017/0019020 (herein Tsu).
	Regarding Claim 1, Tsu teaches (Figures 1-4) a controller circuit (at 1), comprising: a digital controller (3-5) configured to generate, in a first mode (Before A in Fig. 2 e.g. startup) of operation, a pulse width modulation (PWM) signal with an incrementing on-time duty-ratio value (done by 3); and a gate driver circuit (producing 
	Regarding Claims 2 and 13, Tsu teaches (Figures 1-4)wherein: the digital controller (3-5) is further configured to stop decreasing the off-time duty-ratio value of the PWM signal when the digital controller exits the second mode of operation (See fig. 2 after C, and the output signal remains stable). (For Example: Paragraphs 22-29)
	Regarding Claims 4 and 14, Tsu teaches (Figures 1-4) wherein: the digital controller (3-5) is further configured to enter a third mode (normal operation) of operation when the digital controller exits the second mode of operation (after point C), the third mode of operation being a steady-state mode of operation.  (For Example: Paragraphs 22-29)
	Regarding Claim 11, Tsu teaches (Figures 1-4) the apparatus claim which is claim 1, claim 11 is the method claim and rejected under the same grounds.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchimoto et al. US 2017/0019020 in view of De Stasi US 7863869.
	Regarding Claim 3, Tsu teaches (Figures 1-4) a circuit.
	Tsu does not teach wherein the predefined threshold voltage is about 150 mV. 
	De Stasi teaches (Figure) wherein the predefined threshold voltage is about 150 mV. (See claim 5) 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Tsu to include wherein the predefined threshold voltage is about 150 mV, as taught by De Stasi to provide different threshold of operation for the system. 
Claims 5-6 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchimoto et al. US 2017/0019020 in view of Fahlenkamp et al. US 9698695.
	Regarding Claims 5 and 15, Tsu teaches (Figures 1-4) a feedback circuit (at 5).
	Tsu does not teach wherein the digital controller is further configured, in the second mode of operation, to: detect, using the feedback circuit, a number of valleys of a quasi-resonant oscillating signal during an off-time of the main-switch; and decrease 
	Fahlenkamp teaches (Figures 1-3 and 5) wherein the digital controller (Fig. 5) is further configured, in the second mode of operation (Valley switching), to: detect, using the feedback circuit, a number of valleys of a quasi-resonant oscillating signal during an off-time of the main-switch (101 and See fig. 2); and decrease the off-time duty-ratio value of the PWM signal by reducing, in the second mode of operation, the number of valleys detected in one or more subsequent off-times of the main-switch in one or more switching periods of the main-switch (Col. 3 lines 4-33). (For example; Col. 3 lines 4-55 and Col. 5 lines 44-67)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Tsu to include wherein the digital controller is further configured, in the second mode of operation, to: detect, using the feedback circuit, a number of valleys of a quasi-resonant oscillating signal during an off-time of the main-switch; and decrease the off-time duty-ratio value of the PWM signal by reducing, in the second mode of operation, the number of valleys detected in one or more subsequent off-times of the main-switch in one or more switching periods of the main-switch, as taught by Fahlenkamp to improve operation of the system of unexpected increase in load demand e.g. due to a short or error at the load can result in very high power draw.
	Regarding Claims 6 and 16, Tsu teaches (Figures 1-4) a feedback circuit (at 5).

	Fahlenkamp teaches (Figures 1-3 and 5) wherein: the digital controller (at Fig. 5) is further configured, in the second mode of operation (Valley switching), to reduce the number of valleys by one during each switching period of the main-switch.  (Col. 3 lines 4-33). (For example; Col. 3 lines 4-55 and Col. 5 lines 44-67)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Tsu to include wherein: the digital controller is further configured, in the second mode of operation, to reduce the number of valleys by one during each switching period of the main-switch, as taught by Fahlenkamp to improve operation of the system of unexpected increase in load demand e.g. due to a short or error at the load can result in very high power draw.

Claim 7-8, 10-11 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchimoto et al. US 2017/0019020 in view of Lin US 2017/0373606.
	Regarding Claims 7 and 17, Tsu teaches (Figures 1-4) a circuit.
	Tsu does not teach further comprising: a decoder circuit configured to receive, using a communications link, an encoded digital data stream comprising digital representations of the output voltage and to generate a digital voltage value using the encoded digital data stream; wherein the digital voltage value is used as the indication of the output voltage.

	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Tsu to include further comprising: a decoder circuit configured to receive, using a communications link, an encoded digital data stream comprising digital representations of the output voltage and to generate a digital voltage value using the encoded digital data stream; wherein the digital voltage value is used as the indication of the output voltage, as taught by Lin to improve communication between the primary side and the secondary side.
	Regarding Claims 8 and 18, Tsu teaches (Figures 1-4) a circuit.
	Tsu does not teach wherein: the decoder circuit receives, using the communications link, the encoded digital data stream from a secondary side of the power converter.
	Lin teaches (Figures 1-6) wherein: the decoder circuit (96) receives, using the communications link (at 16), the encoded digital data stream from a secondary side of the power converter (at 60). (For Example: Paragraphs 27-31 and 36-39)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Tsu to include wherein: the decoder circuit receives, using the communications link, the encoded digital data stream 
	Regarding Claims 10 and 19, Tsu teaches (Figures 1-4) a circuit.
	Tsu does not teach wherein: the decoder circuit receives, using the communications link, the encoded digital data stream from the secondary side of the power converter after the output voltage has exceeded an under-voltage lockout threshold voltage value.
	Lin teaches (Figures 1-6) wherein: the decoder circuit (96) receives, using the communications link (at 16), the encoded digital data stream from the secondary side of the power converter after the output voltage has exceeded an under-voltage lockout threshold voltage value (par. 30 and 42-43). (For Example: Paragraphs 27-31 and 36-39)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Tsu to include further comprising: a decoder circuit configured to receive, using a communications link, an encoded digital data stream comprising digital representations of the output voltage and to generate a digital voltage value using the encoded digital data stream; wherein the digital voltage value is used as the indication of the output voltage, as taught by Lin to improve communication between the primary side and the secondary side.
	Regarding Claims 11 and 20, Tsu teaches (Figures 1-4) a circuit.
	Tsu does not teach wherein: the decoder circuit does not receive the encoded digital data stream from a secondary side of the power converter before the output voltage has exceeded the under-voltage lockout threshold voltage value. 

	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Tsu to include wherein: the decoder circuit does not receive the encoded digital data stream from a secondary side of the power converter before the output voltage has exceeded the under-voltage lockout threshold voltage value., as taught by Lin to improve communication between the primary side and the secondary side.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchimoto et al. US 2017/0019020 in view of Lin US 2017/0373606 and further in view of Geren US 2014/0159641.
	Regarding Claim 9, Tsu teaches (Figures 1-4) a reference voltage (Fig. 2).
	Tsu does not teach wherein: the encoded digital data stream further comprises a digital representation of the reference voltage; and the decoder circuit generates the reference voltage using the encoded digital data stream.	
	Geren teaches (Figures 1-4) wherein: the encoded digital data stream (sent to 306 and 309) further comprises a digital representation of the reference voltage (used by 310 and 312); and the decoder circuit generates the reference voltage using the encoded digital data stream. (For Example: Paragraphs 18-20 and 24-26)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Tsu to include wherein: the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838